DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Examiner’s notes:
Examiner recommends applicant to correct the language in claims 7-8, regarding the conditional if. The language makes the two limitations with the phrase “if a remaining quantity of first-type resources in a first-type resource account is not less than the seventh quantity” and “if the remaining quantity is less than the seventh quantity” contingent limitations. See MPEP 2111.04 and MPEE 2143.03. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B.
See MPEP 2111.01 Plain Meaning I, Under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art. However, the best source for determining the meaning of a claim term is the specification - the greatest clarity is obtained when the specification serves as a glossary for the claim terms. The words of the claim must be given their plain meaning unless the plain meaning is inconsistent with the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (discussed below); Chef America, Inc. v. Lamb-Weston, Inc., 358 F.3d 1371, 1372, 69 USPQ2d 1857 (Fed. Cir. 2004).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being un-patentable over Rahman et al (”Rahman”, US 20140156512 A1) hereinafter Rahman, in view of Digrigoli (“Digrigoli”, US 20110307384 A1) hereinafter Digrigoli , and further view of Dorsey (“Dorsey”, US 20140279446 A1) hereinafter Dorsey.

Regarding claim 1, Rahman teaches a method for distributing a resource package ([0147] Fig. 1 Funds Transfer System), performed at a first server ([0170] Fig. 3 Server 306), the method comprising: 
acquiring a resource package parameter determined by a sender client ([0166-0170] Fig. 26 sender initiates transfer request to a server)([0009] amount of funds), the resource package parameter being used to determine a quantity of resource packages to be sent and a first quantity, and the first quantity being a quantity of first-type resources to be sent ([0150] transfer $200, dollar is first type of resources with quantity of 200); 
invoking an interface with a second server ([0165-0167] Fig. 26 Financial server is the second server), and acquiring a current conversion rate that is between the first-type resource and a second-type resource and is issued by the second server ([0165-0167] Fig. 26 request exchange rate, return exchange rate,); 
calculating a quantity of second-type resources equal in value to the first quantity of first-type resources according to the conversion rate, and using the quantity as a second quantity ([0165-0167] Fig. 25 1 USD is 12.50 Mxn Pesos, sender 102 enters a transfer amount of $200 U.S. Dollars at 2502, the mobile software application displays one or more receiving amounts 2512, 2514, and 2516 that are multiples of, for example, ten, twenty, fifty or hundred. The receiving amounts 2512, 2514, and 2516 in Mexican Pesos correspond to potential transfer amounts 2506, 2508, and 2510 in U.S. Dollars. The amounts 2506, 2508, and 2510 are slightly lower than, the same as, and slightly higher than the entered amount 2502); 
generating at least one resource package, a sum of quantities corresponding to the at least one resource packet being equal to the first quantity ([0157] Fig. 16 one resource package, first quantity is $200 USD),
at least one receiving end having a friendship ([0156-0157] Fig. 15, list of contacts), 

Rahman does not explicitly teach deducting the second quantity of second-type resources from a second-type resource account of the sender client, however
Digrigoli teaches deducting the second quantity of second-type resources from a second-type resource account of the sender client ([0034] Fig. 2  If the withdrawal requires conversion, the relevant conversion data is presented to the user and the user is requested to confirm the final withdrawal.)([0092] Fig. 20 withdraw funds from any of his currency balances. Before completing the deposit, the funds are converted into the currency of the user bank account and the results are displayed to the user)([0074-0077] Fig. 10 step 1006 processing logic displays a current exchange rate for conversion between the sender-selected currency and the sender primary currency and an equivalent value in the sender primary currency (processing block 1006) and requests the sender to confirm the payment.)

It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Rahman in view of Digrigoli in order to deduct second quantity of second type resources from the sender account because it would provide convenient and more certain system to allow participants to collect and transfer payments in different countries with different currencies. 

Rahman does not explicitly teach so that the sender client sends link information to at least one receiving end, the link information being used to receive the at least one resource package, distributing the at least one resource package to at least one receiver client by using the link information, however
Dorsey teaches so that the sender client sends link information to at least one receiving end ([0084-0086] Fig. 7 the user application can generate an email message having a confirmation link for initiating a transfer of a requested payment amount,)([0094] Fig. 11 generates an email message having a confirmation link and sends the email message to a recipient), 
the link information being used to receive the at least one resource package ([0084-0086] Fig. 7 the user application can generate an email message having a confirmation link for initiating a transfer of a requested payment amount,)([0094] Fig. 11 generates an email message having a confirmation link and sends the email message to a recipient), 
distributing the at least one resource package to at least one receiver client by using the link information ([0084-0086] Fig. 7 the user application can generate an email message having a confirmation link for initiating a transfer of a requested payment amount,)([0094] Fig. 11 generates an email message having a confirmation link and sends the email message to a recipient)([0102] Fig. 11 recipient engaged the confirmation link), 
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Rahman in view of Dorsey in order to send link information to the recipient because it would utilize the system's infrastructure already existing email server infrastructure, thereby minimizing cost to implement the system.

Regarding claim 2, Rahman, Digrigoli and Dorsey teach the method according to claim 1, 
Rahman further teaches after generating at least one resource package ([0157] Fig. 16 one resource package, first quantity is $200 USD),
generating a resource package identifier for the at least one resource package ([0174] Fig. 2 the server software application generates a termination code, such as a 16-digit code, identifying the funds transfer)([0014]  an email message having content identifying the requested payment amount, the email message being addressed to the recipient email address. The actions include generating a draft email message having content identifying the requested payment amount)([0087] )
 
Rahman does not explicitly teach sending the resource package identifier to the sender client, so that the sender client generates the link information comprising the resource package identifier, however
Dorsey teaches sending the resource package identifier to the sender client, so that the sender client generates the link information comprising the resource package identifier ([0100] Fig. 12 email message generated by a payment service system. The email message includes a selectable area 1210 that includes an indication of the requested payment amount 1220 and an indication of the requester 1230).
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Rahman in view of Dorsey in order to send link information to the recipient along with the identifier because it would utilize the system's infrastructure already existing email server infrastructure, thereby minimizing cost to implement the system.


Regarding claim 3, Rahman, Digrigoli and Dorsey teach the method according to claim 2, 
Rahman further teaches choosing one resource package from remaining resource packages corresponding to the resource package identifier and sending the resource package to the receiver client, so that the receiver client adds the first-type resource comprised in the resource package to a first- type resource account ([0176-0177] Fig. 5 the bank where the bank account 116 is held receives the transfer amount in the currency of the origination country, and credits the bank account with an amount in the currency of the termination country)

Rahman does not explicitly teach wherein the distributing the at least one resource package to at least one receiver client by using the link information; receiving a resource-package receiving request sent by any receiver client, the resource-package receiving request carrying the resource package identifier, however
Dorsey teaches wherein the distributing the at least one resource package to at least one receiver client by using the link information ([0084-0086] Fig. 7 the user application can generate an email message having a confirmation link for initiating a transfer of a requested payment amount,)([0094] Fig. 11 generates an email message having a confirmation link and sends the email message to a recipient)([0102] Fig. 11 recipient engaged the confirmation link); 
receiving a resource-package receiving request sent by any receiver client, the resource-package receiving request carrying the resource package identifier ([0102] Fig. 11 Step 1140, 1150 the payment service system receives an indication that the recipient engaged the confirmation link (1140). The payment service system then initiates the transfer of the requested payment amount (1150).); 
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Rahman in view of Dorsey in order to send link information to the recipient along with the identifier because it would utilize the system's infrastructure already existing email server infrastructure, thereby minimizing cost to implement the system.

Regarding claim 4, Rahman, Digrigoli and Dorsey teach the method according to claim 1,
Rahman teaches receiving a resource exchange request sent by any social application client ([0170] Fig. 3  the mobile application sends the transfer request to the server software application running on the server 306), the resource exchange request comprising a third quantity and a fourth quantity, the third quantity being a quantity of first-type resources to be exchanged, and the fourth quantity being a quantity of second-type resources equal in value to the third quantity of first-type resources ([0157] Fig. 17, third quantity 100USD, fourth quantity is 1310 MXN PESOS ) {Examiner interprets this limitation based on paragraph 263-264 of the current application}
Rahman does not explicitly teach deducting the fourth quantity of second-type resources from the second-type resource account of the social application client, and adding the third quantity of first-type resources to a first-type resource account of the social application client, however
Digrigoli deducting the fourth quantity of second-type resources from the second-type resource account of the social application client, and adding the third quantity of first-type resources to a first-type resource account of the social application client ([0028-0040] Fig. 2, Fig. 3 the user account manager 206 is responsible for allowing users to hold account balances in different currencies, for opening/removing currency balances within user accounts, and for performing transfers of funds between different currency balances within a user account) ([0034] Fig. 2  If the withdrawal requires conversion, the relevant conversion data is presented to the user and the user is requested to confirm the final withdrawal.)([0092] Fig. 20 withdraw funds from any of his currency balances. Before completing the deposit, the funds are converted into the currency of the user bank account and the results are displayed to the user)([0074-0077] Fig. 10 step 1006 processing logic displays a current exchange rate for conversion between the sender-selected currency and the sender primary currency and an equivalent value in the sender primary currency (processing block 1006) and requests the sender to confirm the payment.)
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Rahman in view of Digrigoli in order to exchange resources between user accounts because it would provide convenient and more certain system to allow participants to collect and transfer payments in different countries with different currencies. 


Regarding claim 5, Rahman, Digrigoli and Dorsey teach the method according to claim 1, 
Rahman further teaches receiving a resource exchange request sent by any social application client ([0170] Fig. 3  the mobile application sends the transfer request to the server software application running on the server 306), the resource exchange request comprising a fifth quantity and a sixth quantity, the fifth quantity being a quantity of second-type resources to be exchanged, and the sixth quantity being a quantity of first-type resources equal in value to the fifth quantity of second-type resources ([0157] Fig. 17, sixth quantity 100USD, fifth quantity is 1310 MXN PESOS ) {Examiner interprets this limitation based on paragraph 263-264 of the current application}; and 
Rahman does not explicitly teach deducting the sixth quantity of first-type resources from a first-type resource account of the social application client, and adding the fifth quantity of second-type resources to the second-type resource account of the social application client, however; 
Digrigoli teaches deducting the sixth quantity of first-type resources from a first-type resource account of the social application client, and adding the fifth quantity of second-type resources to the second-type resource account of the social application client([0028-0040] Fig. 2, Fig. 3 the user account manager 206 is responsible for allowing users to hold account balances in different currencies, for opening/removing currency balances within user accounts, and for performing transfers of funds between different currency balances within a user account) ([0034] Fig. 2  If the withdrawal requires conversion, the relevant conversion data is presented to the user and the user is requested to confirm the final withdrawal.)([0092] Fig. 20 withdraw funds from any of his currency balances. Before completing the deposit, the funds are converted into the currency of the user bank account and the results are displayed to the user)([0074-0077] Fig. 10 step 1006 processing logic displays a current exchange rate for conversion between the sender-selected currency and the sender primary currency and an equivalent value in the sender primary currency (processing block 1006) and requests the sender to confirm the payment.)
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Rahman in view of Digrigoli in order to exchange resources between user accounts because it would provide convenient and more certain system to allow participants to collect and transfer payments in different countries with different currencies. 

Regarding claim 6, Rahman, Digrigoli and Dorsey teach the method according to claim 1, 
Rahman teaches receiving a resource acquiring request sent by any social application client, the resource acquiring request carrying a seventh quantity of first-type resources to be acquired ([0150] transferring USD$200)([0207-0211] Figs. 32-35 sender originates payment $105 using computer or mobile, ); and 
deducting resources corresponding to the seventh quantity from a resource account of the social application client ([0181] deduct transfer amount from sender’s account)([0207-0211] payment provider implement MTP transfer, retail locations), and 
generating an order at least comprising the seventh quantity and address information, the order being used to distribute a physical resource represented by the seventh quantity of first-type resources to a user of the social application client according to the address information ([0207-0211] Figs. 32- 35 a barcode (e.g., a UPC) is generated for the pickup and is displayed on the mobile phone 3540 or printed out from the computer 3502. The barcode indicates the transfer amount, the pickup retail location, retail locations).

Regarding claim 7, Rahman, Digrigoli and Dorsey teach the method according to claim 6, 
Rahman teaches wherein the deducting resources corresponding to the seventh quantity from a resource account of the social application client comprises ([0181] deduct transfer amount from sender’s account)([0207-0211] payment provider implement MTP transfer, retail locations) ([0150] transferring USD$200)([0207-0211] Figs. 32-35 sender originates payment $105 using computer or mobile, ): 
 Rahman does not explicitly teach deducting the seventh quantity of first-type resources from the first-type resource account if a remaining quantity of first-type resources in a first-type resource account is not less than the seventh quantity, however
Digrigoli teaches deducting the seventh quantity of first-type resources from the first-type resource account if a remaining quantity of first-type resources in a first-type resource account is not less than the seventh quantity ([0040-0042] Fig. 2 fund analyzer, funds analyzer 306 may use an account balance in the sender's primary currency to fund the payment. If the funds in the sender's primary balance are not enough to cover the payment, the sender funds analyzer 306 may ask the sender to specify an additional source for funding)
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Rahman in view of Digrigoli in order to check the remaining the funds because it would notify the sender to provide additional sources of funds to cover the transfer. 

Regarding claim 8, Rahman, Digrigoli and Dorsey teach the method according to claim 6, 
Rahman teaches wherein the deducting resources corresponding to the seventh quantity from a resource account of the social application client by interacting with the first server comprises ([0181] deduct transfer amount from sender’s account)([0207-0211] payment provider implement MTP transfer, retail locations)([Fig. 35] server 3406):
Determining a difference quantity between the seventh quantity and a remaining quantity of first type resources in a first type resource account an eighth quantity matching the difference quantity if the remaining quantity is less than the seventh quantity ([0150] instead of having the sender fund-in $205.00, the sender could fund-in $200.00, but only 2536 (or a rounded 2540) Mexican pesos would be provided to the receiver., $5 fee is remaining quantity of first type resource, 2536 Pesos is the eighth quantity of second resources, conversation rate $1: 12.68 MXN or 1:13 rate exchange), 
the eighth quantity being a quantity of second-type resources equal in value to and the difference quantity of first-type resources, and the eighth quantity being determined according to the current conversion rate between the first-type resource and the second-type resource and the difference quantity ([0150] instead of having the sender fund-in $205.00, the sender could fund-in $200.00, but only 2536 (or a rounded 2540) Mexican pesos would be provided to the receiver., $5 fee is remaining quantity of first type resource, 2536 Pesos is the eighth quantity of second resources, conversation rate $1: 12.68 MXN or $1:13 MXN); and 
deducting the remaining first-type resources from the first-type resource account  ([0181] deduct transfer amount from sender’s account), and 
deducting the eighth quantity of second-type resources from the second-type resource account ([0178] Fig. 6, Figs 31-35  At 618, the clerk then tenders cash (i.e., receiving fund) to the receiver 104.)

Regarding claim 9, Rahman teaches a computer server as a first server comprising 
One or more processors; memory, and plurality of instructions stored in the memory wherein the instructions, when executed by the one or more processors, cause the first server to perform the following operations ([0239] computer program can be based on general or special purpose microprocessors, both, or any other kind of CPU. Generally, a CPU will receive instructions and data from a read-only memory (ROM) or a random access memory (RAM) or both. The essential elements of a computer are a CPU for performing or executing instructions and one or more memory devices for storing instructions and data.):
The rest of claim 9 can be rejected with the same reasoning as claim 1.

Regarding claim 10, claim 10 can be rejected with the same reasoning as claim 2.
Regarding claim 11, claim 11 can be rejected with the same reasoning as claim 3.
Regarding claim 12, claim 12 can be rejected with the same reasoning as claim 4. 	 Regarding claim 13, claim 13 can be rejected with the same reasoning as claim 5.
Regarding claim 14, claim 14 can be rejected with the same reasoning as claim 6.
Regarding claim 15, claim 15 can be rejected with the same reasoning as claim 7.
Regarding claim 16, claim 16 can be rejected with the same reasoning as claim 8.

Regarding claim 17, Rahman teaches A non-transitory computer-readable storage medium storing a plurality of instructions configured for execution by a computer having one or more processors and serving as a first server, wherein the plurality of instructions cause the first server to perform the following operations ([0235-0240] Computer-readable media, non-transitory, suitable for storing computer program instructions and data include all forms of non-volatile memory, media and memory devices, including by way of example semiconductor memory devices,):
The rest of claim 17 can be rejected with the same reasoning as claim 1.

Regarding claim 18, claim 18 can be rejected with the same reasoning as claim 2.
Regarding claim 19, claim 19 can be rejected with the same reasoning as claim 4.
Regarding claim 20, claim 20 can be rejected with the same reasoning as claim 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FADI HAJ SAID whose telephone number is (571)272-2833.  The examiner can normally be reached on 8:00 AM - 5:00 PM EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FADI HAJ SAID/Examiner, Art Unit 2444